  Case 15-12595       Doc 40      Filed 03/11/19 Entered 03/11/19 11:37:39          Desc Main
                                    Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Skipper, Debra Anne                                 )       CASE NO. 15-12595
                                                    )
                                  Debtor(s).        )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on March 11, 2019.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST

Electronic Mail Notice List

       Derrick B Hager dirkhager@sbcglobal.net
       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Andrew J Nelson anelson@atty-pierce.com, northerndistrict@atty-pierce.com
       Perry Perelman perry@migdallawgroup.com, pacerdocuments@gmail.com
       Toni Townsend toni.townsend@mccalla.com, northerndistrict@mccalla.com

Manual Notice List

See attached and:

        Ally Financial                                    Thomas K. Mowery
        PO Box 130424                                     American Auction Associates, Inc.
        Roseville, MN 55113                               508 W. Brittany Drive
                                                          Arlington Heights, IL 60004
               Case 15-12595       Doc 40       SERVICE
                                               Filed       LISTEntered 03/11/19 11:37:39
                                                     03/11/19                                      Desc Main
                                                 Document     Page 2 of 2
Debra Anne Skipper                          Aes/goal Financial                    Ally Financial
1949 N. 31st Rd. #5                         Po Box 61047                          PO Box 130424
Ottawa, IL 61350-9787                       Harrisburg, PA 17106-1047             Roseville, MN 55113-0004
Ally Financial                              American InfoSource LP as agent for   Bureaus Investment Group Portfolio No 15 LLC
200 Renaissance Ctr                         TD Bank, USA                          c/o Recovery Management Systems Corp
Detroit, MI 48243-1300                      PO Box 248866                         25 SE 2nd Avenue Suite 1120
                                            Oklahoma City, OK 73124-8866          Miami FL 33131-1605
CAPITAL ONE, N.A.                           Cap1/mnrds                            Capital One Bank (USA), N.A.
C/O BECKET AND LEE LLP                      26525 N Riverwoods Blvd               PO Box 71083
PO BOX 3001                                 Mettawa, IL 60045-3440                Charlotte, NC 28272-1083
MALVERN, PA 19355-0701

 Capital One Bank Usa N.A.                  Capital One N.A.                      Capital One, N.a.
 PO Box 105474                              PO Box 105474                         Capital One Bank (USA) N.A.
 Atlanta, GA 30348-5474                     Atlanta, GA 30348-5474                Po Box 30285
                                                                                  Salt Lake City, UT 84130-0285
Centralized Inslovency Operation            Citibank, N.A.                        Citibank/The Home Depot
P.O.Box 7346                                c/o American InfoSource LP            Citicorp Credit Srvs/Centralized Bankrup
Philadelphia, PA 19101-7346                 PO Box 248840                         Po Box 790040
                                            Oklahoma City, OK 73124-8840          Saint Louis, MO 63179-0040
Comenity Bank/bergners                      Dsnb Macys                            Enhanced Recovery Corp
3100 Easton Square Pl                       Po Box 8218                           Attention: Client Services
Columbus, OH 43219-6232                     Mason, OH 45040-8218                  8014 Bayberry Rd
                                                                                  Jacksonville, FL 32256-7412
GECRB/Amazon                                GECRB/Walmart
Attn: Bankruptcy                            Attn: Bankruptcy                      H & R Accounts Inc
Po Box 103104                               Po Box 103104                         7017 John Deere Pkwy
Roswell, GA 30076-9104                      Roswell, GA 30076-9104                Moline, IL 61265-8072

Kohls/capone                                MERRICK BANK                          Merrick Bk
N56 W 17000 Ridgewood Dr                    Resurgent Capital Services            Attn: Bankruptcy
Menomonee Falls, WI 53051-7096              PO Box 10368                          P.O. Box 9201
                                            Greenville, SC 29603-0368             Old Bethpage, NY 11804-9001

 (p)NATIONSTAR MORTGAGE LLC                 OSF Healthcare                        (p)PORTFOLIO RECOVERY ASSOCIATES LLC
 PO BOX 619096                              7978 Solution Center                  PO BOX 41067
 DALLAS TX 75261-9096                       Chicago, IL 60677-7009                NORFOLK VA 23541-1067

Quantum3 Group LLC as agent for              Quantum3 Group LLC as agent for      Syncb/art Van Furnitur
Comenity Bank                                Second Round Sub LLC                 C/o Po Box 965036
PO Box 788                                   PO Box 788                           Orlando, FL 32896-0001
Kirkland, WA 98083-0788                      Kirkland, WA 98083-0788
Syncb/tjx Cos                               Syncb/care Credit                     Syncb/blains Farm&flee
Po Box 965005                               C/o Po Box 965036                     C/o Po Box 965036
Orlando, FL 32896-5005                      Orlando, FL 32896-0001                Orlando, FL 32896-0001
Td Bank Usa/targetcred                      The Bureaus Inc.                       T-Mobile
Po Box 673                                  Attention: Bankruptcy Dept.            66 Ogden Avenue
Minneapolis, MN 55440-0673                  1717 Central St.                       Downers Grove, IL 60515-2324
                                            Evanston, IL 60201-1507
U.S. Bank National Association               U.S. Bank National Association         Us Bank Home Mortgage
c/o Pierce & Associates                      9441 LBJ Freeway Suite 350             4801 Frederica St
1 N. Dearborn, Suite 1300                    Dallas, TX 75243-4652                  Owensboro, KY 42301-7441
Chicago, IL 60602-4321
Von Maur - Chicago/Downstate                VON MAUR
The Glen Town Center                        C/O H AND R ACCOUNTS INC
1960 Tower Road                             PO BOX 672
Glenview, IL 60026-7801                     MOLINE IL 61266-0672
